423 F.2d 1225
CHEMICAL TRANSPORTER INC., as owner of SS CHEMICAL TRANSPORTER, Libellant-Appellant,v.McALLISTER BROTHERS, INC., Respondent-Appellant,TUG ANN McALLISTER, her engines, etc., Respondent.
No. 33880.
United States Court of Appeals, Second Circuit.
November 12, 1969.

Appeal from the United States District Court for the Southern District of New York, 307 F.Supp. 138.
Before LUMBARD, Chief Judge, and IRVING R. KAUFMAN and HAYS, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York, and was argued by counsel.


2
On consideration whereof, it is now hereby ordered, adjudged, and decreed that the judgments of said District Court be and they hereby are affirmed.